Citation Nr: 1526473	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received as sufficient to reopen a service connection claim for pes planus.

2.  Entitlement to service connection for pes planus (claimed as chronic foot problems).

3.  Entitlement to service connection for bilateral total knee replacements, to include as secondary to pes planus.

4.  Entitlement to service connection for lumbar fusion (claimed as back problems), to include as secondary to pes planus.

5.  Entitlement to service connection for bilateral eye disability, to include blurred vision and glaucoma, as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a rating in excess of 50 percent prior to June 28, 2011, for posttraumatic stress disorder (PTSD) with major depressive disorder, and in excess of 70 percent thereafter.

9.  Entitlement to a total disability rating due to individual unemployability prior to June 28, 2011.

10.  Entitlement to service connection for diabetic neuropathy.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to a rating in excess of 10 percent for service-connected hepatitis, effective June 28, 2002.

13.  Entitlement to ratings in excess of 10 percent for service-connected peripheral neuropathy of the bilateral lower extremities, effective April 27, 2006.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Regional Office (RO) in Denver, Colorado.  The RO timely received the Veteran's notice of disagreement.  In April 2011, the RO granted an increased rating of 50 percent for service-connected posttraumatic stress disorder, effective October 28, 2009 (the date of the Veteran's claim).  The RO timely received the Veteran's substantive appeal (VA Form 9) in April 2011.  In August 2014, while this appeal was still pending, the RO granted a staged increased rating to 70 percent for the Veteran's service-connected PTSD, effective June 28, 2011 (the date of the Veteran's last VA examination).  The Board notes that because the increase and assignment of separate evaluations did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  During the hearing, the Veteran provided testimony on the issue of an increased rating for service-connected erectile dysfunction even though the Veteran did not file a formal substantive appeal on this issue.  Accordingly, it is not currently on appeal to the Board.  If the Veteran wishes to pursue this issue, he may file the appropriate claim at the RO.  

The issues of entitlement to service connection for bilateral pes planus, bilateral total knee replacements, a low back disability, bilateral blurred vision, and peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A March 2003 RO decision that denied service connection for pes planus was not appealed and the decision became final.

2.  New and material evidence has been received since the March 2003 decision to substantiate the claim of entitlement to service connection for pes planus  regarding the aggravation of this disability in service.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  Throughout the entire rating period, hearing loss has been manifested by average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 30 decibels in the right ear and 34 decibels in the left ear, and speech recognition ability (Maryland CNC test) of 96 in the right ear, and 100 percent in the left ear.

4.  Prior to June 28, 2011, the Veteran's PTSD with major depressive disorder symptoms have been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in establishing and maintaining effective work and social relationships; impaired abstract thinking; disturbances of motivation and mood; chronic sleep impairment; depression; and anxiety, with GAF scores of 50.

5.  Since June 28, 2011, the Veteran's PTSD with major depressive disorder symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as some functional impairment due to hypervigilance, irritability, low energy, and intermittent problems with sustained concentration, with GAF scores from 45 to 70.

6.  Prior to June 28, 2011, the Veteran did not qualify for TDIU consideration because he was found to be able to secure or follow a substantially gainful occupation despite his retirement status from work.  The rating schedule adequately contemplated and reasonably described his disability levels and symptomatology for this period.

7.  On April 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at his hearing before the undersigned Veterans Law Judge that he desired to withdraw his claims regarding service connection for hypertension and diabetic neuropathy, as well as increased ratings for hepatitis, and peripheral neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1. The March 2003 RO decision that denied service connection for pes planus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. The criteria to reopen service connection for pes planus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The schedular criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100.

4.  The schedular criteria for a disability rating of in excess of 50 percent for service-connected PTSD with major depressive disorder prior to June 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.

5.  The schedular criteria for a disability rating of in excess of 70 percent for service-connected PTSD with major depressive disorder since June 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.

6.  The criteria for entitlement to a total disability rating based on individual unemployability prior to June 28, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.

7.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for hypertension and diabetic neuropathy, as well as increased ratings for hepatitis, and peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.


Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for pes planus in March 2003.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for pes planus.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in a March 2003 rating decision on the grounds that there was no evidence that a pre-existing foot disability was aggravated by service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discusses the possibility of aggravation.  This evidence includes the Veteran's April 2015 Board hearing testimony that details various accounts of aggravation that occurred during service and had not previously been associated with the file.  As this testimony represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for pes planus.  

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Rating for Bilateral Hearing Loss

The Veteran received a noncompensable rating for bilateral hearing loss, effective June 28, 2002.  He asserted in October 2009 that his hearing loss is more severe than currently rated.

The Veteran's hearing loss is rated using 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

After a full review of the record, and as discussed below, the Board concludes that a compensable rating for bilateral hearing loss is not warranted.  

On the authorized VA audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
31
65
30
LEFT
5
10
55
65
34

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner also noted that the impact of hearing loss on the Veteran's daily life included difficulty with hearing while other noise was present, which included noise on the TV, in groups, in restaurants, and while riding in a car.  The examiner stated that the Veteran "may have some difficulty in a work environment in which auditory communication is critical.  The Veteran should do better wearing his hearing aids and taking advantage of visual cues."

On the authorized VA audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
35
70
30
LEFT
5
15
55
65
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner opined that "the Veteran may have some difficulty in a work environment in which auditory communication is critical.  The Veteran has VA issued hearing aids that he does not wear.  Hearing aids should help the Veteran communicate more effectively.  I would still expect the Veteran to take advantage of visual cues."  The examiner stated that the impact of hearing loss on the Veteran's daily life included difficulty hearing the TV, groups, and while dining in restaurants.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his bilateral hearing loss.  To determine the appropriate rating evaluation for the Veteran's hearing loss, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Based on the two VA examinations of record for this period on appeal, the Board will use the June 2010 examination because it is most advantageous to his claim.  Because the Veteran's lesser pure tone threshold average from 1000 hertz to 4000 on the right side was 30 decibels with 96 percent speech discrimination, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear pure tone threshold average was 34 decibels, with speech discrimination of 100 percent.  Table VI indicates the assignment of Roman numeral I for the left ear. 

Next, DC 6100 directs the rating specialist to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the row for Roman numeral I and the column for Roman numeral I intersect, Table VII reveals that a rating of zero percent is warranted.  There is no other evidence of record that addresses the schedular rating criteria.  While the Veteran is competent to report symptoms of decreased hearing, the Board, nonetheless, is bound to use the rating criteria identified in 38 C.F.R. § 4.85.

Based on the foregoing, the Board concludes that the Veteran's bilateral hearing loss does not warrant a compensable rating throughout the entire period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for PTSD with Major Depressive Disorder

The Veteran asserts that his PTSD with major depressive disorder is more severe than currently rated (50 percent, prior to June 28, 2011, and 70 percent thereafter).  PTSD with major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). The Board notes that, during the appeal period, a new version of the DSM was promulgated (DSM-5).  In this version, GAF scores are not included with regard to evaluating psychiatric disorders.  However, since much of the medical evidence gathered during this appeal period was developed prior to the DSM-5, the Board will include and consider as relevant evidence, the GAF scores assigned to the Veteran during the appeal period.

GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)(hereinafter "DSM-IV").  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 50 percent prior to June 28, 2011, is not warranted.  The evidence of record reflects that the Veteran's PTSD symptomatology includes occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in establishing and maintaining effective work and social relationships; impaired abstract thinking; disturbances of motivation and mood; chronic sleep impairment; depression; and anxiety, with GAF scores of 50.  

VA treatment records from June through December of 2009 show that the Veteran endorsed symptoms of irritability and depression with some slight improvements toward the end of the year due to his consistent usage of both medication and counseling.  His GAF score was 50 throughout this time.  In April 2010, the Veteran reported that his PTSD symptoms have "been worse" since he started attending "retreats with his Army group two years ago," and that he has been "more irritable and depressed since he returned."  In August and September of 2010, the Veteran reported improvement in his PTSD and depression symptoms.  He was given GAF scores of 50 during this time period.

During a July 2010 VA examination, the Veteran was evaluated for PTSD and depression.  His non-PTSD psychiatric symptoms were noted as "depressed mood almost every day, accompanied by amotivation, anergia, anhedonia, [and] transient hopelessness."  During the examination, the Veteran's general appearance was found to be clean, neatly groomed, appropriately and casually dressed.  His attitude was cooperative and friendly.  His affect was full, but his mood was "fearful of others" and "mildly agitated."  His attention was intact and he was "alert and oriented [times three]."  The Veteran's thought process and content were unremarkable.  He did not have delusions or hallucinations, and his judgment showed understanding regarding the outcome of his behavior.  Inappropriate behavior that was noted by the examiner included only angry outbursts, but he did not have panic attacks, suicidal or homicidal thoughts.  His impulse control was "fair."  His only episode of violence noted included assault of a co-worker "which led to retirement."  However, the cause of the Veteran's retirement was later noted as "Eligible by age or duration of work."  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  His memory capabilities were all normal.  

Ultimately, the VA examiner continued the PTSD diagnosis with major depressive disorder most likely as secondary to PTSD.  The Veteran's GAF score was 50 at this time.  The examiner found that the Veteran exhibited reduced reliability and productivity due to PTSD symptoms which included difficulty in establishing and maintaining effective work and social relationships; impaired abstract thinking; disturbances of motivation and mood; chronic sleep impairment; depression; and anxiety.  The examiner opined that the Veteran's "PTSD and depression would not prevent him from maintaining employment in a loosely supervised sedentary environment involving little contact with the public."

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 70 percent for the rating period since June 28, 2011, is not warranted.  The evidence of record reflects that the Veteran's PTSD symptomatology includes some functional impairment due to hypervigilance, irritability, low energy, and intermittent problems with sustained concentration, with GAF scores ranging from 45 to 70.

On VA examination in June 2011, the Veteran endorsed increased problems with interrupted sleep and greater irritability.  He described his social relationships as having some close friends, which consisted primarily of extended family.  The Veteran said that he did not enjoy social activities that are loud or involve crowds, and that he had withdrawn from social group activities like "RV club [and] snowmobiling club" as a consequence of his PTSD symptoms.  He reported that his wife has also said that much of their life (particularly their social life) has been influenced by his PTSD symptoms.  The Veteran stated that he mostly engages in activities by himself or with his wife, and that he "likes to do woodworking and chores around their property."  The examiner stated that while the Veteran has social skills and a small group of close friends, his irritability makes him "at risk" for conflict with others and he avoids any type of activity that involves crowds.  The examiner noted that the Veteran appeared for the examination clean, neatly groomed, appropriately dressed.  His speech was clear, coherent, and very "precise."  The Veteran's attitude was "cooperative" and "attentive."  His affect was "constricted" and he "became tearful several times while discussing re-establishing contact with several men from his army unit."  His mood was "dysphoric" and his "attention was grossly intact although he lost his train of thought once during the examination."  The examiner described the Veteran's judgment as "Understands outcome of behavior to some degree but has long standing problem of 'making mountains out of molehills,' which seems to go back to combat mentality of 'small mistakes get people killed.'"  

The examiner noted that the Veteran also reported "episodic problems with disrupted sleep (sometimes due to trauma nightmares), this has increased since more recent change in medications...feels very tired the next day."  The Veteran reported a presence of homicidal thoughts, although he "did not make threats and denies intent, he is very angry with the neighbor directly across the street from him."  He said that this has been a "longstanding conflict and the county sheriff has been involved."  The Veteran said that he "keeps a handgun on his nightstand due to fear of his neighbor."  He also stated that he would "like to take a ball bat to his head but [he does not] want to go to jail."  There was no presence of suicidal thoughts found by the examiner.  The Veteran said that he was "very concerned about losing control of his temper and acting impulsively aggressive."  He also said that he was "forced to retire after he hit a co-worker."  The Veteran stated that he "goes to great lengths to avoid situations which have the potential for interpersonal conflict."  However, he said that he has "been unable to resolve his conflict with his neighbor even though they have been neighbors for 12 years."  The examiner noted that "most of [the Veteran's] problems with activities of daily living involve problems created by PTSD symptoms of hypervigilance and irritability and cause difficulties in activities that require interactions with others, so he avoids activities that involve crowds."  There was no memory problems found at that time.  

The examiner noted that the Veteran was previously employed at a water treatment plant for about 10 years, "but he had increasing conflict with co-workers due to his getting upset when they made mistakes.  He hit a co-worker who made a mistake and they were physically separated by another co-worker."  The examiner noted that the Veteran "had to attend anger management classes and then was essentially forced to 'retire.'  He put in applications for similar jobs at other locations but was never hired."  The examiner continued the diagnosis of PTSD and major depressive disorder.  He assigned the Veteran a GAF score of 45 at this time.  

The VA examiner stated that symptoms of PTSD and depression "cause some occupational impairment (irritability and hypervigilance create interpersonal conflict and losing his job), social and recreational impairment (doesn't like being around loud people or large groups due to hypervigilance)."  The examiner opined, "The symptoms of the Veteran's service connected psychiatric disorder (PTSD and related Depression) that cause some functional impairment include hypervigilance, irritability, low energy, and intermittent problems with sustained concentration.  These types of symptoms generally result in a greater potential for interpersonal conflict and limit employment to settings that minimize interpersonal interactions (including with supervisors)."  The examiner further opined, "However, the Veteran's service connected psychiatric conditions do not prevent him from maintaining gainful employment."  The rationale for the examiner's opinion stated, "The Veteran would likely be able to maintain gainful employment in a setting that did not require much interaction with others.  These included employment settings such as long haul truck driver, rural delivery man, self-employed repairmen, etc.  These are employment settings that many veterans with PTSD are successfully employed in."

VA treatment records from June 2011 show that the Veteran attends PTSD group therapy at a veteran's center.  The treating physician noted that there have been no mood changes, difficulty concentrating, nervousness, suicidal thoughts, irritability, or sleep disturbances, and that the Veteran has been using sleep aids.  He was also assigned a GAF score of 50.  From July through July 2012, the Veteran's symptoms had not changed according to VA mental health treatment notes.  In November 2012, the Veteran was found to have only one nightmare per year, but his sleep duration was still affected despite no findings of apnea or snoring from the Veteran's wife.  The examiner noted that the "only symptom of PTSD that remains to any degree is a tendency to get angry with people when they annoy him," and that he "usually displays a social pleasant manner."  The Veteran's GAF score at this time was 70.  In April, July, and September of 2013, the Veteran was assigned a GAF score of 59, but no change in symptoms was noted.  In October 2013, the Veteran's GAF score was 57, and again there were no changes in symptoms noted except for another conflict with his neighbor.  The Board notes that the Veteran's VA treatment records do not contain GAF scores after October 2013 as the DSM-5 criteria was used to evaluate him from this point forward.  Regardless, the evidence does not show that his symptoms had changed since October 2013.

The Veteran's wife submitted a statement in September 2014 to support his claim for an increased PTSD rating.  She reported on incidents that the Veteran dealt with over the last four years of employment that ultimately led to his retirement.  She also recalled various instances over the past 25 years where the Veteran's PTSD symptoms affected their work and home life.  The Board finds these statements competent to the extent that the Veteran's wife is subjectively reporting how the Veteran's PTSD affects their lives.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board has considered the statements of record in support of the Veteran's symptoms that a higher disability rating is warranted for his PTSD.  The Veteran is competent to report symptomatology relating to his PTSD because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  

The Veteran does not meet the criteria for a rating in excess of 50 percent prior to June 28, 2011, because his PTSD with depression symptoms did not rise to the level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The effect of his symptoms for this period have not been shown to be of similar severity, frequency, or duration of those enumerated in the higher percentage ratings for this Diagnostic Code.  While the Veteran's GAF scores during this period were consistently found to be at 50, the evidence of record as a whole does not support symptoms equivalent to the next highest disability rating.  For this period specifically, the evidence of record indicates that the Veteran's service-connected disability was found by the June 2010 VA examiner to primarily be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  The VA examiner specifically found that there is not total occupational and social impairment due to PTSD, and that the Veteran's PTSD signs and symptoms do not result in deficiencies of judgment, thinking, family relations, work, mood or school.  The Board finds that this evidence is persuasive.  

Furthermore, the Veteran does not meet the criteria for a rating in excess of 70 percent for the period since June 28, 2011, because his PTSD with depression symptoms did not rise to the level of total occupational and social impairment.  The effects of the Veteran's symptoms for this period have not been shown to be of similar severity, frequency, or duration of those enumerated in highest percentage rating for this Diagnostic Code.  While the Veteran did express during this period some homicidal ideation regarding his neighbor, he denied any intent to act upon his feelings.  The Veteran had lived across the street from this neighbor for over 12 years at the time of his June 2011 VA examination, which has not resulted in a persistent danger to either person.  Other evidence of record also shows that the Veteran travels frequently and does not always live in this house that is located next to his aforementioned neighbor so this problem does not occur frequently.  The evidence also does not suggest that the Veteran represents a danger to himself or others.  While the Veteran's GAF scores during this period were found to range from 45 to 70, the evidence of record as a whole does not support symptoms equivalent to the next highest disability rating.  For this period, the record indicates that the VA examiner found the Veteran's service-connected disability to be primarily manifested by some functional impairment to include hypervigilance, irritability, low energy, and intermittent problems with sustained concentration.  In sum he is not show to be totally socially or occupationally impaired as a result of PTSD.  

The Board has also considered whether additional Diagnostic Codes are applicable.  There is no medical or lay evidence of mental health symptoms that would not result in the prohibition of pyramiding other Diagnostic Codes.  Furthermore, the Veteran's PTSD with depression symptoms are clearly accounted for in the staged 50 and 70 percent ratings pursuant to DC 9411.  Thus, DC 9201 to 9410, and 9412 to 9521 are not for application.

Based on the foregoing, the Board concludes that the Veteran's PTSD with depression has been no more than 50 percent disabling for the period prior to June 28, 2011, and no more than 70 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU and Extraschedular Consideration

A total disability rating due to individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Veteran contends that he is entitled to a total disability rating due to individual unemployability (TDIU).  In part, the Veteran claims that his PTSD symptoms have prevented him from being able to maintain employment since 2008.  The Board notes that the Veteran has received a 100 percent combined disability rating since June 28, 2011.  Therefore, this analysis will focus on the period of this appeal prior to that date.

The record shows that the Veteran voluntarily retired in February 2008.  The Veteran's Application for Increased Compensation Based on Unemployability states that his service-connected PTSD and diabetes mellitus prevent him from securing or following any substantially gainful occupation.  As an initial matter, the Board notes that his service-connected diabetes mellitus is rated at 20 percent and does not qualify for a TDIU rating on its own.  The Board also notes that the Veteran's service-connected coronary artery disease is rated at 60 percent and would qualify for TDIU alone; however, the Veteran has not provided evidence to show how this disability prevents him from securing or following any substantially gainful occupation.  Despite the Veteran's statements that his PTSD affected his employment prior to retirement as well as records showing poor work evaluations, the Board finds that the probative value of his allegations is outweighed by the aforementioned VA examiners' findings.  In this regard, the medical findings (as provided in the VA examination reports) directly address the evaluation criteria for this disability and considered his employment status due to his PTSD.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his PTSD on his occupational status.  For instance, the July 2010 VA examiner opined that the Veteran's "PTSD and depression would not prevent him from maintaining employment in a loosely supervised sedentary environment involving little contact with the public."  The June 2011 VA examiner noted that the Veteran "had to attend anger management classes and then was essentially forced to 'retire.'  He put in applications for similar jobs at other locations but was never hired."  However, the examiner also remarked, "...the Veteran's service connected psychiatric conditions do not prevent him from maintaining gainful employment."  The rationale for the examiner's opinion stated, "The Veteran would likely be able to maintain gainful employment in a setting that did not require much interaction with others.  These included employment settings such as long haul truck driver, rural delivery man, self-employed repairmen, etc.  These are employment settings that many veterans with PTSD are successfully employed in."

The Board has also considered whether the schedular criteria are somehow inadequate and thus, whether referral for an "extraschedular rating" is warranted for his service-connected disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected PTSD above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of a combination of historical and clinical findings; thus, the demonstrated manifestations specifically associated with his service-connected PTSD - namely depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships - are contemplated by the provisions of the rating schedule.  The schedular rating criteria also include analogous symptoms that are "like or similar to" those listed in the schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2014).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, and reflective of the degree of severity regarding psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  

The schedular rating criteria used to rate the Veteran's service-connected bilateral hearing loss above, reasonably describe and assess the Veteran's disability level and symptomatology.  With regard to hearing loss, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the VA examination report specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints such as difficulty comprehending speech when other noises are present.  The June 2010 VA examiner stated that the Veteran "may have some difficulty in a work environment in which auditory communication is critical.  The Veteran should do better wearing his hearing aids and taking advantage of visual cues."  In July 2010, the same VA examiner opined that "the Veteran may have some difficulty in a work environment in which auditory communication is critical.  The Veteran has VA issued hearing aids that he does not wear.  Hearing aids should help the Veteran communicate more effectively.  I would still expect the Veteran to take advantage of visual cues."  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints relate to diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations is one of many factors contemplated in the regulations and schedular rating criteria.  

As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Withdrawal of Claims

At the April 2015 hearing before the undersigned VLJ, the Veteran stated on the record that he wanted to withdraw his appeal of the denial of entitlement to service connection for hypertension and diabetic neuropathy, as well as increased ratings for hepatitis, and peripheral neuropathy of the bilateral lower extremities.  VA regulation provides for the withdrawal of an appeal to the Board when on the record at a hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to service connection for hypertension and diabetic neuropathy, as well as increased ratings for hepatitis, and peripheral neuropathy of the bilateral lower extremities is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal, in part, arises from an appeal of an increased-compensation claim.  Accordingly, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in November 2009.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in November 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his increased rating claims for PTSD and bilateral hearing loss in June and July of 2010, as well as in June of 2011.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, the appeal to reopen service connection for pes planus is granted.

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 50 percent prior to June 28, 2011, for posttraumatic stress disorder (PTSD), and in excess of 70 percent thereafter is denied.

Entitlements to service connection for hypertension and diabetic neuropathy, as well as increased ratings for hepatitis, and peripheral neuropathy of the bilateral lower extremities are dismissed.


REMAND

Unfortunately, the Veteran's remaining claims must be remanded, in part, for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

In short, the Veteran contends that his bilateral pes planus was aggravated during service and that his bilateral total knee replacements and lumbar fusion are a result of his bilateral pes planus.  The Veteran's entrance examination in May 1966 noted "moderate" pes planus.  Service treatment records from September 1966 show that the Veteran was treated for flat foot pain.  The Veteran testified before the undersigned VLJ in April 2015 that he had to hike "10, 20, 50 hikes at a time," while serving in Vietnam and that it caused "extreme leg pain."  He also explained that they were required to carry "as much as 100 pounds of base plate for a mortar."  He stated that the arch supports he was given to use in Vietnam "fell apart in no time," and that it was easier to "wad up a sock and put under the ball of [his] foot or however [he] could improvise" instead of continuously asking for replacement orthotics.  See Hearing Transcript, p. 32.  The prior VA examinations have evaluated the Veteran's feet, knees, and spine, but have not provided opinions regarding whether a pre-existing bilateral pes planus disability was permanently aggravated during service or if the knees and back are secondary to his bilateral foot disability.  Therefore, new VA examinations and opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.). 

Furthermore, the Veteran asserts that his bilateral eye disability and peripheral neuropathy of the upper extremities are related to his service-connected diabetes mellitus.  The Board notes that the prior VA examinations for these disabilities have not included medical nexus opinions.  Additionally, the Veteran testified in April 2015 that he was being reevaluated in June 2015 at a VA treatment facility for his bilateral eye condition and would like these records to be considered with this claim.  Because these records have been reasonably identified they must be obtained.  The Veteran has also testified to recent experiences of increased peripheral neuropathy pains in his bilateral upper extremities, which warrants an updated VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records which have not yet been identified.  Obtain any outstanding records, to include all relevant VA treatment records since the Supplemental Statement of the Case was issued in August 2014, related to the Veteran's bilateral pes planus, total knee replacements, lumbar fusion, bilateral eye disability, to include blurred vision and glaucoma, and peripheral neuropathy of the bilateral upper extremities and associate such records with the claims file.  If no records are obtained, or a negative response is returned, associate such response with the claims file.   

2.  After the above development, schedule the Veteran for VA examinations of his bilateral pes planus, bilateral total knee replacements, lumbar fusion, bilateral eye disability, and peripheral neuropathy of the bilateral upper extremities.  After the examinations, the examiner should provide an opinion that identifies all of the Veteran's current disabilities and whether any of them are related to service.  Furthermore, request that a VA examiner review the claims file to assess the following:

a)  Was the Veteran's bilateral pes planus at least as likely as not (a 50 percent or higher degree of probability) aggravated during service? (e.g., permanently worsened beyond the normal progression of that condition.) 

b)  If the Veteran's bilateral pes planus was aggravated during service, are the Veteran's bilateral total knee replacements at least as likely as not caused or aggravated by that disability?

c)  If the Veteran's bilateral pes planus was not aggravated during service, are the Veteran's bilateral total knee replacements at least as likely as not directly related to service?

d)  If the Veteran's bilateral pes planus was aggravated during service, is the Veteran's lumbar fusion at least as likely as not caused or aggravated by that disability?

e)  If the Veteran's bilateral pes planus was not aggravated during service, is the Veteran's lumbar fusion at least as likely as not directly related to service?

3.  Request that a VA examiner review the claims file to assess whether the Veteran's bilateral eye and peripheral neuropathy of the upper extremities disabilities are related to service directly or caused or aggravated by his service-connected diabetes mellitus.  The examiner should respond to the following:

a)  Does the Veteran have a current bilateral eye disability that is at least as likely as not directly related to service or secondarily related (caused or aggravated) by his service-connected diabetes mellitus?

b)  Does the Veteran have peripheral neuropathy of the upper extremities?  If so, is it as least as likely as not directly related to service or secondarily related (caused or aggravated) by his service-connected diabetes mellitus?

If the examiner cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

4.  Then, readjudicate the appeal.  If the claims remaindenied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


